TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00302-CR
NO. 03-08-00304-CR



Edgar Rodriguez Bustamante, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. D-1-DC-06-207167 & D-1-DC-07-205646

HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

In April 2007, appellant was placed on community supervision after being convicted
on his plea of guilty to stalking.  See Tex. Penal Code Ann. § 42.072 (West 2003).  Five months
later, the State filed a motion to revoke alleging that appellant violated the conditions of supervision
by committing the offense of injury to a child.  See id. § 22.04 (West Supp. 2008).  Three months
after that, appellant was also indicted for intentionally and knowingly causing bodily injury to a
child, based on the same incident.  The indictment and motion to revoke were tried together.  A jury
convicted appellant of the new offense and the trial court revoked supervision.  The court imposed
two six-year prison sentences, to be served concurrently.
The complainant, a fifth grader, testified that on the day in question, she got off the
school bus and was walking home when a man in a car pulled up beside her and asked her if she
wanted to buy some bread.  When the complainant ignored the man and continued to walk toward
her house, the man seized her arm and tried to pull her into the car.  She identified appellant as the
man who pulled her arm.  The complainant's testimony was corroborated in whole or in part by other
children who witnessed the incident, by the complainant's mother, and by mothers of the other
children.  A sheriff's deputy arrested appellant at the scene a short time after the incident.
Appellant's court-appointed attorney has filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and was advised of his right
to examine the appellate records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals. 
Counsel's motion to withdraw is granted.
The judgment of conviction and order revoking community supervision are affirmed.

				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Affirmed
Filed:   December 31, 2008
Do Not Publish